Citation Nr: 1146954	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-000 06	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2005 to August 2006.  He also had service in the United States Army Reserves for 17 years.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In February 2010, the Board remanded this matter to the RO to attempt to obtain private audiological records.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the February 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary to further develop the claim prior to adjudicating the issue on appeal.

The Veteran contends that his bilateral hearing loss disorder was aggravated by his active duty service between May 2005 and August 2006.  The Veteran's enlistment examination for the United States Army Reserves dated in November 1987 show that the Veteran met VA requirements for a hearing loss disability in the left ear.  The Veteran's right ear also demonstrated hearing loss, but not to the threshold of a hearing impairment under VA regulations.  Furthermore, with respect to both ears, there are Reserve treatment records that show the Veteran had a bilateral hearing loss disability in both ears as defined under VA regulations and he was assigned a permanent profile of level 3 for hearing prior to active duty from May 2005 to August 2006.  

The Board observes that the Veteran was provided with a VA audiological examination in January 2008.  The examiner noted that the claims file did not contain complete records as there were no records from basic training, no pre and post Deployment Health Assessment Forms and no enlistment physicals in the records.  He gave a negative opinion, but qualified it by stating that unless the other service records indicated a change in hearing, the Veteran's current hearing loss is not considered to be related to his active duty service.  The record contains an enlistment physical from when the Veteran joined the Reserves that is located in the Veteran's service personnel records and after the January 2008 examination the Pre and Post Deployment records were associated with the claims file.  It is clear that the examiner did not review this evidence as part of his determination.  Therefore, the Board finds that the Veteran should be provided with another VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA audiological examination in order to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, including service medical records that are located in the Veteran's service personnel file and the pre and post deployment health assessments associated in the claims file after the January 2008 VA audiological examination, and offer an opinion with respect to the following questions: 

a.  Whether there is evidence that the Veteran's pre-existing bilateral hearing loss disability increased in severity during active military service from May 2005 to August 2006. 

b.  If the answer to question (a) is yes, then provide an opinion on whether the increase in severity was due to the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical evidence of record. 

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claims for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


